SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Form 20F - 2012 filed Rio de Janeiro, April 29 th , 2013 – Petróleo Brasileiro S.A – Petrobras announces that its has filed its annual report on Form 20-F for the fis cal year ended December 31, 2012 (the “2012 Annual Report”) with the U.S. Securities and Exchange Commission (the “SEC”). The 2012 Annual Report can be accessed by visiting either the SEC’s website at www.sec.gov or the Company’s website at www.petrobras.com.br/ir. In addition, shareholders may receive a hard copy of the Company’s complete audited financial statements free of charge by requesting a copy from the Investor Relations Department through the website or at +55 21 3224 1510 or by sending an email to: petroinvest@petrobras.com.br. For further information or questions regarding the 2012 Annual Report on Form 20-F, please contact the Investor Relations Department. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 29, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
